DETAILED ACTION
This office action is in response to the RCE filed on 01/11/2021. Claims 1, 6, 11, and 16 are amended. Claims 1-3, 5-8, 10-13, 15-18 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to transcoding video.
Prior art:
Huchet (US 2009/0034622) 
Coward (US 2017/0078681) 
Malhotra (US 2016/0323358) 
Jun (US 2010/0238988)
	The closest prior art Huchet, paragraph 11 discloses receiving the encoded image data, the set of classification rules for classifying cross-boundary filter support blocks (CBFSB) into at least one of the plurality of classes, and the sets of filter coefficients associated with said classes; in addition abstract discloses A learning filter (machine learning framework) generator is provided at the image encoder for generating a set of filters and associated filtering rules for filtering cross-boundary image patterns.
“receiving a model file issued by a machine learning framework separate from the video transcoding apparatus, the model file comprising a record of rules and operation modes, wherein the model file is obtained from offline training performed by the machine learning framework using training samples”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-3, 5-8, 10-13, 15-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JERRY T JEAN BAPTISTE/            Examiner, Art Unit 2481